Bartlett, J.
As the furniture was sold to the wife solely upon her credit, the husband was not liable. 2 Kent 146: Clancy H. and W. 25, 26; Chit. Cont. 183; Story Cont. secs. 101, 103. Nor under these circumstances would the mere fact, if shown, that she used it with his knowledge and assent have tended to show a liability on his part, especially as she had a separate income. Story Cont. sec. 100; Freestone v. Butcher, 9. C. & P. 643.
The property came into the defendant’s hands through no contract between him and the plaintiff, and even if he had taken it wrongfully from the plaintiff, the latter could not maintain assumpsit against him for it, in the absence of evidence that he had sold it. Smith v. Smith, 43 N. H. 539. It is immaterial whether by the transaction with the plaintiff, the wife incurred a debt to him, as the defendant would not as husband be liable to him, and is not sued as her executor or administrator, and is under no liability in this action as her legatee. Ticknor v. Harris, 14 N. H. 285. There must be

Judgment on the nonsuit.